UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4214


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES EDWARD RICHARDSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00454-WO-2)


Submitted:   February 28, 2011             Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant.      Terry
Michael Meinecke, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Edward Richardson pled guilty to possession of

a firearm by a convicted felon.                  The district court sentenced

him to 110 months’ imprisonment.                  Richardson’s counsel filed a

brief   in   accordance      with       Anders   v.     California,     386      U.S.   738

(1967),      stating     that,      in     counsel’s       view,       there      are    no

meritorious       issues    for     appeal,      but    questioning       whether       the

district     court     abused     its    discretion      by    imposing      a    variance

sentence.     Richardson was advised of his right to file a pro se

supplemental brief, but has not done so.                      Finding no reversible

error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                          See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                     Our   review      of   the

transcript of the plea hearing leads us to conclude that the

district     court     fully      complied       with     Rule    11    in       accepting

Richardson’s guilty plea.                See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).                     Accordingly, we affirm

Richardson’s conviction.

             We   have     reviewed      Richardson’s      sentence      and     conclude

that it was properly calculated and is reasonable.                        See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Llamas,

599 F.3d 381, 387 (4th Cir. 2010).                    The district court followed

                                            2
the   necessary         procedural        steps    in        sentencing       Richardson,

appropriately      treated       the    sentencing       guidelines       as    advisory,

properly    calculated       and    considered         the    applicable       guidelines

range,    and    weighed     the    relevant      18    U.S.C.    §     3553(a)       (2006)

factors in relation to Richardson’s criminal conduct and his

individual circumstances.               We conclude that the district court

did not abuse its discretion in imposing the variance sentence

of 110 months.           See Gall, 552 U.S. at 41; United States v.

Engle,     592    F.3d     495,     500     (4th Cir.)         (holding        that     “due

deference” is given to the district court’s decision to impose

variance sentence), cert. denied, 131 S. Ct. 165 (2010).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     This court requires that counsel inform Richardson, in

writing,    of    the    right     to   petition       the    Supreme     Court    of    the

United States for further review.                 If Richardson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Richardson.                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the    materials         before     the    court     and

argument would not aid the decisional process.

                                                                                  AFFIRMED

                                            3